Citation Nr: 1809460	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-21 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a disability of the knees.

3.  Entitlement to service connection for a disability of the feet.

4.  Entitlement to service connection for joint pain affecting the shoulders, wrists, and elbows.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2004 to August 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal of January 2012 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The issues of entitlement to service connection for a disability of the bilateral knees; entitlement to service connection for a disability of the bilateral feet; entitlement to service connection for joint pain affecting the shoulders, wrists, and elbows; and entitlement to an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record indicates that the Veteran's current migraine headaches are etiologically related to an in-service injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for migraine headaches are met.  38 U.S.C. §§ 1110, 5103, 5107A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for migraine headaches.  This represents a complete grant of the benefit sought on appeal as to that issue.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to that issue is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Veteran seeks entitlement to service connection for headaches.  At the August 2016 Board hearing, he testified that he first experienced headaches after being involved in an improvised explosive device (IED) blast during his time deployed to Iraq.  He sought help for the headaches from his corpsman, and was given over-the-counter medications.  He did not seek further treatment in service because he did not want to be discharge.  The Veteran's VA treatment records show that he has been diagnosed with migraine headaches.  Therefore, there is competent evidence of a current disability.

The Veteran's service records do not specifically mention an IED blast.  However, they do show that he was deployed to Iraq, and his DD Form 214 shows that he received the Combat Action Ribbon for that service.  In addition, the Veteran has submitted a statement from D. Lang, who served alongside him, which corroborates the Veteran's reports of being involved in an IED blast.  In the case of any veteran who engaged in combat with the enemy in active service during a period of war, the Secretary shall accept as sufficient proof of any injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence of such injury, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such injury in such service.  See 38 U.S.C. § 1154(b).  In this case, the Board finds the Veteran's report of having been involved in an IED blast to be consistent with the circumstances of his service, as reflected on his DD Form 214, and to be supported by satisfactory lay evidence from the Veteran himself and from D. Lang.  There is no evidence of record that impugns the Veteran's credibility as to his assertions of having experienced an IED blast.  As such, the Board concludes that there is sufficient proof that the Veteran was involved in an IED blast in Iraq despite there being no official record of such injury.  Therefore, there is probative evidence of an in-service injury.

As to an etiological link between the current headaches and the in-service IED blast, an August 2013 VA examiner opined that the Veteran's headaches are at least as likely as not incurrent in or caused by the claimed in-service injury, event, or illness.  As a rationale for the opinion, the examiner explained that the Veteran's persistent headaches are consistent with such an injury and are temporally related to the reported blast exposure with brief loss of consciousness.  The Board finds the examiner's opinion to be probative because the examiner provided the opinion based on an accurate understanding of the Veteran's medical history, as presented in the record and by the Veteran, and based on his knowledge and expertise as a VA clinician.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  There are no competent opinions of record that weigh against the probative value of the August 2013 VA examiner's opinion.

In summary, the record shows that the Veteran experienced an IED blast during his deployment to Iraq and that he now has migraine headaches.  The probative evidence of record indicates that the Veteran's current migraine headaches are etiologically related to the in-service IED blast.  In view of the foregoing, the Board concludes that the criteria for entitlement to service connection for migraine headaches have been met, and that service connection for migraine headaches must therefore be granted.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for migraine headaches is granted.



REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection Claims

At the August 2016 Board hearing, the Veteran testified that he received treatment for his knee, foot, shoulder, wrist, and elbow complaints while in the Army Reserves shortly after his separation from active service.  A VA Form 27-0820, Report of General Information, dated in January 2014 indicates that the Unit Administrator for the Veteran's reserve unit informed VA that the Veteran had been discharged and that his records were sent to be scanned and archived at the Army Reserve Human Resources Command.  The record contains some of the Veteran's personnel records for his time in the Army Reserves, but does not contain the Veteran's medical treatment records for that time and there is no indication that appropriate efforts were undertaken to obtain those records.  As those records may be pertinent to the Veteran's service connection claims, the Board finds that the case should be remanded so that appropriate efforts to obtain the outstanding service treatment records may be made.  In that regard, the Board notes that the January 2014 VA Form 27-0820 also indicates that the Veteran may have been given a copy of his records at the time of his discharge from the Army Reserves.  Therefore, the AOJ should inform the Veteran that he may submit any relevant records from his time in the Army Reserves that he may have in his possession.

In addition, the Veteran testified at the August 2016 Board hearing that he has seen two private chiropractors for treatment of his pain complaints, and that the chiropractors have related his current foot complaints to the boots he wore during active service.  Efforts should be undertaken to further identify, obtain, and associate with the record treatment records from those chiropractors.


Increased Rating for PTSD

The Veteran indicated at the August 2016 Board hearing that he had recently received psychiatric treatment at the Boise Vet Center, and that he goes there "as much as possible."  The most recent Vet Center treatment notes of record are dated April 22, 2013.  Accordingly, efforts must be undertaken to obtain records from the Boise Vet Center from April 22, 2013, through the present.  See 38 C.F.R. § 3.159(c)(2).  The Board notes that Vet Center records are considered to be in the custody of a Federal department or agency.  As such, they are in VA's constructive custody and are considered part of the record on appeal even if not associated with the evidence of record.  See VA Adjudication Procedure Manual M21-1, Part III, Subpart iii, Chapter 1, Section C, Subsection 2, Paragraph m.  Therefore, the procedures set forth in 38 C.F.R. § 3.159(c)(2) must be followed in obtaining Vet Center records.  However, Vet Center records are not retrievable through CAPRI because the Vet Center provides mental health services that are protected under HIPAA.  Id.  Vet Center records therefore require a release from the Veteran prior to VA undertaking efforts to obtain them.  Id.

In addition, the Veteran was most recently provided a VA examination as to his service-connected PTSD in July 2013.  The Veteran testified at the August 2016 Board hearing that he has panic attacks four to five times per week, has "absolutely zero" motivation on a normal basis, feels drained of energy, and has other symptoms that, when compared to the symptoms reported at the July 2013 VA examination, seem to indicate that the disability has increased in severity.  In light of the Veteran's testimony and other evidence received since the July 2013 VA examination, the Board finds that a new VA examination is required so that the current nature and severity of the Veteran's PTSD may be determined.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate efforts to obtain a full copy of the Veteran's service treatment records for his time in the Army Reserves, to include through contacting the Army Reserve Human Resources Command.  Any inability to obtain the records must be documented in the record, and the Veteran must be informed of such inability.  The Veteran should also be encouraged to submit any such records he may have in his possession.

2.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify and authorize for release all treatment from private health care providers and at VA Vet Centers.  The letter accompanying the VA Forms 21-4142 and 21-4142a should inform the Veteran that VA is particularly interested in counseling records from the Boise Vet Center and from his private chiropractors, Dr. McKim and Dr. Todd, who he identified at his August 2016 Board hearing.  The letter should further inform the Veteran that, even though Vet Center records are considered to be in VA's possession, he must authorize release of those records, preferably on the enclosed VA Form 21-4142a, in order for VA to be able to obtain them and associate them with the record.  If he does not authorize release of those records, VA will not be able to obtain and review them in conjunction with his appeal for a higher rating for his PTSD.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The record and a copy of this remand must be made available to the examiner.  The examination must include all testing deemed necessary by the examiner in conjunction with this request.  The examiner should conduct a mental status examination of the Veteran and report all manifestations related to the Veteran's PTSD.

A complete rationale for all opinions must be provided.

4.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


